Citation Nr: 0325033	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  94-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a right 
inguinal herniorrhaphy, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant had active service from December 1963 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent 
evaluation.

An October 1995 rating decision denied entitlement to total 
disability due to individual unemployability (TDIU).  A 
timely January 1996 notice of disagreement (NOD) is of 
record, and a statement of the case (SOC) was issued in 
November 1996.  There is no record in the case file of a 
timely substantive appeal in response to the SOC.  Therefore, 
the Board does not have jurisdiction over the TDIU issue, and 
it will not be addressed in this decision.

In August 1996, the Board remanded the case so that the RO 
could schedule a personal hearing before a member of the 
Board (Travel Board) as requested by the appellant.  In 
January 1997, the appellant withdrew his request for a Travel 
Board and requested a local hearing at the RO in lieu of a 
Travel Board.  The RO hearing was held in May 1997, and a 
transcript thereof has been associated with the case file.

In a May 1997 statement, the appellant applied for service 
connection for left inguinal hernia, major depression, right 
testicular atrophy, severe low back pain, and arthritic right 
leg, disorders, all as secondary to his service-connected 
right inguinal hernia residuals.  The board notes that, 
except for the acquired mental disorder claim, there is no 
record of any development or other action on the appellant's 
claims.  They are hereby referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The residuals of appellant's right inguinal hernia 
manifest subjectively with mild pain at the right inguinal 
hernia site and moderate pain on cold damp days.  The 
residuals manifest objectively as a well-healed fading scar, 
brownish in color, on the right inguinal area, which evokes 
mild discomfort to palpation.  Scarring is not otherwise 
tender, painful or adherent.  The appellant does not use a 
truss or belt.

2.  A recurrent right inguinal hernia, not well supported by 
truss or not readily reducible, has not been more nearly 
approximated. 


CONCLUSION OF LAW

The requirements for an evaluation in excess of 10 percent 
for residuals of right inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Diagnostic Code (DC) 7338 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); overruled by Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); see Kuzma v. 
Principi, ___ F.3d ___, No. 037032 (Fed. Cir. August 25, 
2003).

However, in Kuzma v. Principi, the United States Court of 
Appeals for the Federal Circuit held that, neither Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, nor the holding in Karnas v. Derwinski, supra, 
results in retroactive application of those provisions of the 
VCAA to any claim filed prior to the date of enactment of 
that Act and not final as of that date.  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In an August 2002 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, to include the duty to assist.  Therefore, the 
Board finds that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO scheduled medical 
examinations for the appellant, obtained treatment records, 
and has associated all relevant records with the case file.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Historically, after two prior surgical procedures for 
reduction of a right inguinal hernia, the appellant was 
granted service connection, with a noncompensable rating, in 
June 1974.  The first surgical procedure was performed while 
appellant was in active service.  He applied for a 
compensable evaluation in June 1992.  A July 1993 rating 
decision granted a compensable rating of 10 percent, 
effective June 1992.  The appellant initiated the appeals 
process and perfected his appeal of this evaluation.

A February 1993 VA medical examination report reflects that 
the appellant reported occasional stabbing sensation in the 
right inguinal region and cramps in his legs.  Physical 
examination revealed a well-healed, non-tender, non-adherent, 
right inguinal herniorrhaphy scar, with no recurrence.  
Diagnosis rendered was, right inguinal herniorrhaphy scar.

In May 1994, the appellant underwent an additional surgical 
procedure for a right inguinal hernia.  A mesh was fixed to 
the most deep portion of the inguinal ligament and the most 
upper part of the conjoined tendon.  A May 1994 post-surgical 
summary reflects that, except for post-operative pain, the 
appellant tolerated the procedure well and without 
complication.

A February 1997 VA medical examination report reflects that 
the appellant reported pain in both inguinal regions, which 
is worse after exertion.  Physical examination revealed right 
and left inguinal herniorrhaphy scars, which were neither 
tender nor adherent.  Examination of the inguinal canals was 
not painful.  There was no recurrent hernias and nor was 
impact felt on coughing on either side.  There was no 
limitation of function of adjacent parts, and the appellant 
neither uses nor requires a truss or belt.  He wears regular 
jockey underwear.  The examiner opined that the appellant's 
residuals do not interfere with daily activities or produce 
functional impairment.  Diagnosis was bilateral inguinal 
herniorrhaphy scars.

At the May 1997 RO hearing, the appellant and his 
representative averred that his right inguinal hernia 
symptomatology is much worse than indicated by the 10 percent 
evaluation.  In support of this position, they cite the fact 
that the appellant underwent a third surgery and the fact 
that the appellant has lived with the disorder for over 30 
years.  Transcript, pp. 2-4, 10.

A July 1999 consult reflects that the appellant presented 
with a complaint of bilateral hernia pain.  Physical 
examination revealed some pain to palpation on the right site 
but no hernia; only healed scars.  There was a hernia only on 
the non-service-connected left side.  The examiner's 
assessment was that further intervention was not indicated 
unless the appellant ceases smoking.

A September 2002 VA medical examination report reflects that 
the appellant  reported no recurrence of the right inguinal 
hernia, but reported mild pain on the right inguinal hernia 
surgical area and occasional moderate pain on cold damp days.  
Physical examination revealed no recurrence of the right 
inguinal hernia.  The residual is an oblique, fading brownish 
color scar, on the right inguinal area, 7 cm long by 2 to 4 
cm wide.  It is well healed, with mild discomfort to 
palpation.  The examiner rendered a diagnosis of, right 
inguinal herniorrhaphy scar with no recurrence, actually.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The Board finds that the appellant is fairly, appropriately, 
and reasonably evaluated at 10 percent for his right inguinal 
hernia residuals.

Inguinal hernias are evaluated under DC 7338.  38 C.F.R. 
§ 4.114 (2002).  A compensable evaluation of 10 percent is 
applicable for an inguinal hernia which is post-operatively 
recurrent, readily reducible and well supported by a truss or 
belt.  DC 7388.  As is readily apparent from the competent 
credible medical evidence of record, the appellant does not 
manifest all of the criteria for a compensable evaluation, 
but he does manifests sufficient criteria for a compensable 
evaluation of 10 percent.  38 C.F.R. § 4.7 (2002).  

A higher evaluation of 30 percent is not warranted, as 
appellant does not currently manifest an inguinal hernia.  
The medical examinations have diagnosed no recurrence, and 
the appellant does not require the use of a truss or a belt.  
DC 7388.  In the absence of an actual hernia, with 
accompanying symptomatology, prior surgeries do not, in and 
of themselves, garner a higher evaluation.

The preponderance of the evidence is against the granting of 
an increased rating.  Therefore, the evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Board has also considered whether a separate compensable 
rating for residual scarring is warranted.  A separate scar 
is for consideration under new and old criteria where tender, 
painful, or limiting some function of the part affected.  
Here, the scarring has generally been described as nontender, 
nonadherent, and limitation of function has not been shown.  
Most recently, it was noted that there was some mild 
discomfort to palpation at the hernia site, including the 
area of the scarring.  There is, however, no recurrence of 
the hernia.  As such, the current rating contemplates the 
pain in the area.  To assign a separate would violating rules 
against pyramiding.  38 C.F.R. § 4.14.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy is denied. 




	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




New form 4957 was sent out with this decision.



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

